Citation Nr: 1227310	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-50 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for calcified granulomas of the lungs with resultant chronic lung condition (claimed as exposure to one of several organisms tuberculosis, histoplasmosis, nontuberculosis, mycobacteria and possibly melious caused by the pseudomonas psuedomallai bacteria).  

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq. 




ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The July 2008 rating decision denied service connection for the calcified granulomas of the lungs with resultant chronic lung condition, and the August 2009 rating decision granted service connection for PTSD, evaluating it as 10 percent disabling, effective December 5, 2008, and denied service connection for bilateral hearing loss.  The Veteran appealed both these decisions, and the case was referred to the Board for appellate review.  

By a January 2012 rating action, the RO increased the disability evaluation for the service-connected PTSD to 50 percent disabling, effective from December 5, 2008 (date of receipt of claim).  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Thus, the claim for a higher rating for PTSD remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

Also, in October 2009, the Veteran requested a total rating for compensation based on individual unemployability due to a service-connected disability (TDIU).  In an October 2009 statement, he stated that he is no longer able to work as a result of his service-connected disabilities.  The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in the January 2012 rating action, the RO granted the Veteran's claim for a TDIU, effective December 5, 2008.  This grant constitutes a full award of the benefits sought on appeal with respect to this claim.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The Veteran has not appealed the effective date of this award.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or etiologically related to his service.  

2.  Competent evidence of record establishes that the calcified granulomas of the Veteran's lungs with resultant chronic lung condition developed as a result of his exposure to certain types of organisms in service.  

3.  On April 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of his claim for an initial disability rating in excess of 50 percent for his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, the calcified granulomas of his lungs with resultant chronic lung condition was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  
3.  The criteria for withdrawal of an appeal of the claim for an initial disability rating in excess of 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

      A.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the service connection issues on appeal, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

      B.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      1.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he has bilateral hearing loss due to exposure to acoustic trauma while serving as a helicopter pilot, and from combat related weapons fire while serving in Vietnam.  According to the Veteran, his hearing loss was the result of an injury sustained in service-specifically, exposure to acoustic trauma from helicopter noise, the firing of weapons in combat, and the detonation of explosive devices.  See December 2008 and November 2009 Statements submitted by Veteran.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

Turning to the Veteran's service treatment records, the Board notes that, on the November 1964 examination conducted pursuant to his enlistment in the U.S. Army Aviation Training Program, the Veteran denied a history of ear nose and throat trouble, and the clinical evaluation of his ears and drums was shown to be normal.  On authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-5(5)
-5(0)
LEFT
-5(10)
-10(0)
-10(0)
-5(5)
0(5)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  Based on the examination results, the medical examiner determined that the Veteran was medically qualified for Army Aviation Training.  

At an October 1965 annual flight examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On authorized audiological evaluation, pure tone thresholds, in decibels, as exhibited by the Veteran were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
-10(0)
XXXX
-10(-5)
LEFT
-5(10)
-5(5)
-5(5)
XXXX
0(5)

Based on the examination results, the Veteran was found medically qualified for Flying Class level II.  

At a May 1966 annual flight examination, the results of which determined that the Veteran was medically qualified for Flying Class level II, he denied a history of ear, nose, and throat trouble.  A clinical evaluation of his ears and drums was normal, and, on the authorized audiological evaluation, pure tone thresholds, in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)

The remainder of the Veteran's service treatment records is clear for any complaints, signs, or notations of hearing problems, and the October 1966 and September 1967 examination reports did not reflect any significant changes in the Veteran's hearing condition.  The authorized audiological evaluation pure tone thresholds at the September 1967 examination, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
-10(0)
-10(0)
0(5)
LEFT
-5(10)
-5(5)
-10(0)
-10(0)
-10(-5)

At the August 1968 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, he had a hearing profile of 'H1', and he denied a history of ear, nose or throat trouble.  On the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-5
-10
-10
-10
-10

In his November 2009 statement, the Veteran described his exposure to helicopter noise while training in flight school, during his combat tour of duty in Vietnam, and later on while serving as a combat helicopter flight instructor at Fort Rucker, Alabama.  According to the Veteran, during his period of service in Vietnam, he was not only exposed to extreme noises and sounds while working with and around helicopters, but he was also exposed to combat-related weapons fire, to include machine gun fire, artillery fire, grenade explosions, and the detonation of explosive devices while flying over enemy territories and combat zones for extended hours every day.  The Veteran claims to have experienced difficulty hearing since his period of military service.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's military records show that his military occupational specialty (MOS) from June 1966 to September 1968 was that of Rotary Wing Aviation Unit Commander.  As discussed above, his November 1964 examination report reflects that he was found medically qualified to participate in the U.S. Army Aviation Training program, and the October 1965, May 1966, and September 1967 examination reports reflect that he was found medically fit for flying duty.  The Veteran's personnel records show that he completed numerous hours of flying time in service, and that he served in Vietnam for one year.  These documents verify that the Veteran was exposed to aircraft noises and sounds while performing his military duties.  Furthermore, in the July 2010 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  While the Board agrees with this determination, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to his conceded noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  Specifically, the Veteran was afforded a VA examination in July 2009, at which time, the examiner reviewed the Veteran's claims file and medical records, and acknowledged his exposure to loud noises and sounds while serving in the military.  The Veteran denied any post-service occupational and recreational noise exposure, as well as a family history of hearing loss, ear disease, and ear trauma.  On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
55
LEFT
10
15
5
60
65

Based on her discussion with, and evaluation of the Veteran, the VA examiner diagnosed him with mild to severe sensorineural hearing loss in the right ear, and moderately severe to severe sensorineural hearing loss in the left ear.  According to the VA examiner, the Veteran's hearing loss is not due to or a result of his military acoustic trauma.  She based her opinion on the rationale that the Veteran's hearing was found to be normal in both ears at his separation examination.  

On the authorized audiological evaluation at a May 2010 VA audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
30
55
LEFT
10
15
15
55
70

Speech audiometry revealed speech recognition ability of 96% in the right ear and100% in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  At this VA examination, the Veteran provided his military history and reported to have been exposed to excessive noises and sounds produced from turbine helicopters, artillery fire and automatic weapons while performing his military duties in service.  The Veteran again denied a history of post-service occupational and recreational noise exposure, as well as a family history of hearing loss.  Based on her review of the records, as well as her discussion with, and audiological evaluation of the Veteran, the examiner conceded the Veteran's exposure to acoustic trauma in-service and diagnosed him with bilateral sensorineural hearing loss.  She further concluded that the Veteran's hearing loss was not caused by his military noise exposure and based her opinion on the rationale that the Veteran's hearing thresholds were well within normal limits on every examination completed in the Army, including his separation examination.  

The Veteran underwent a private audiological evaluation in July 2011, the results of which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
35
50
LEFT
5
15
10
60
65
The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  After reviewing the Veteran's audiometric test results, the Veteran's private physician, D.J., M.D., determined that the Veteran's hearing loss is more likely than not due to his noise exposure while serving in the military.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his discharge from the military.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be competent and credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded combat noise exposure and his credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  Moreover, in the July 2010 decision, the RO conceded that the Veteran was exposed to acoustic trauma and granted the Veteran's request for service connection for tinnitus based on the same claim of noise exposure.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the July 2009 and May 2010 medical opinions which do not relate the Veteran's hearing loss to service.  In rendering these negative opinions, both VA audiologists relied on the Veteran's normal audiological results at the time of discharge.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA audiologists may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the VA audiologists did not actually state this clearly, and the Board concludes that "inferring" that this is what they meant from what they did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, neither VA audiologist appears to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and his assertions of continuing hearing problems since service.  Thus, the Board finds that the VA examiners' opinions have little probative value, and, when weighed against the Veteran's reported onset in service, continuity of symptomatology since service, and the positive July 2011 medical opinion, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

      2.  Calcified Granulomas of the Lungs with Resultant Chronic Lung Condition

The Veteran contends that his current lung condition arose in service.  Specifically, he claims that he developed the calcified granulomas of the lungs as a result of an infection that was incurred after he was exposed to certain types of organisms while stationed in Vietnam.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for calcified granulomas of the lungs. 

The Veteran's service treatment records are clear for any signs or notations of a respiratory disorder and/or a bacterial infection.  At the November 1964 examination, which was conducted pursuant to his enlistment in the U.S. Army Aviation Training Program, the clinical evaluation of the Veteran's lungs and chest was shown to be normal, and he denied a history of any respiratory problems, to include tuberculosis, asthma, shortness of breath, pain or pressure in the chest, and a chronic cough.  The remainder of the Veteran's examination reports, dated in October 1965, May 1966, October 1966 and September 1967, was also clear for any complaints, signs, or notations of any respiratory problems, and the clinical evaluations of his lungs and chest were shown to be normal during all four examinations.  In addition, the Veteran underwent chest X-rays in October 1966, the findings of which were normal.  

The above-referenced examination reports were also clear for any complaints of, or treatment provided for, any type of infection.  Indeed, results from the Veteran's October 1967 laboratory report were normal and negative for any findings of ova and/or parasites.  At the August 1968 examination, the clinical evaluation of the Veteran's lungs and chest was shown to be normal, and he denied a history of any respiratory problems in his medical history report.  

In May 2007, the Veteran was seen at the Oakland Park Outpatient VA Clinic, at which time he underwent chest X-rays, the results of which revealed no pleural effusion, mild cardiomegaly, and "[n]umerous calcified granulomas...with no dominant noncalcified nodule noted. . . ."  That same month, the Veteran underwent a computed tomography (CT) of the thorax, the impression of which revealed "[p]atchy areas of subpleural reticular pattern in the left lung. . . ."  Results from a July 2007 Pulmonary Function Test (PFT) were interpreted to show a mild ventilator defect, a mild to moderate restrictive ventilator defect, and a moderately reduced transfer factor for carbon monoxide.  The Veteran was subsequently seen at the VA Medical Center (VAMC) in Miami, Florida in August 2007 with complaints of a chronic cough.  According to the Veteran, he was not sure when the cough started, but he had had it for several years, and the cough was worse in the mornings and associated with clear, white sputum production.  The Veteran also underwent a CT of the thorax in August 2007, and images from the lung apex demonstrated "minimal peripheral fibrotic changes specifically in the LUL [left upper lobe] without evidence of nodules, infiltrates, or pleural effusions."  After evaluating the Veteran, and reviewing his diagnostic records, the treatment provider assessed the him with a chronic cough and restrictive lung disease.  

In an October 2007 VA opinion, the Veteran's treating physician, S.R., M.D., indicated that the Veteran first began to visit her in 2004, and had recently been evaluated for a chronic cough.  According to Dr. R., the plain chest radiograph showed numerous bilateral calcified granulomas-a condition which can occur after exposure to certain organisms "which can result in...sub clinical lung infection[s]", to include "tuberculosis, histoplasmosis, nontuberculous mycobacteria and possibly meliosis caused by the pseudomonas pseudomallai bacteria."  Dr. R. noted that these particular organisms are endemic to Southeast Asia, including Vietnam, where the Veteran served.  Based on her review of the Veteran's military and medical history, she (the physician) concluded that it is as likely as not that the Veteran's chronic lung condition is a result of exposure incurred during his military service to the above mentioned organisms.  

The Veteran's post-service VA treatment records also include a December 2007 PFT report which was negative for any significant changes when compared to the July 2007 PFT results.  In March 2008, the Veteran presented at the Miami VAMC for follow up care of his chronic cough and minimal fibrotic changes.  During the consultation, the Veteran reported to have tried various forms of medication, all of which did not help alleviate his symptoms.  He also stated that he becomes 'short winded' when his cough becomes very severe.  Based on his or her review of the diagnostic records, the treatment provider diagnosed the Veteran with a "[c]hronic cough of unclear etiology: possibly early IPF [interstitial pulmonary fibrosis ] given his decreased DLCO [diffusion capacity of the lung for carbon monoxide] and mild restrictive changes on PFT."  
The Veteran also submitted a private opinion dated in October 2008, wherein his physician, I.S., M.D., reviewed his medical records, to include his diagnostic records, as well as the October 2007 opinion.  Based on her review of the records, Dr. S. acknowledged findings of "scattered granulomata throughout the lung", but noted that there was "no ghon complex nor are the granulomata centered primarily in the upper lung fields which would be most typical of tuberculosis."  Dr. S. described how the granulomata were "scattered throughout the lung without the pathognomonic ghon complex of tuberculosis" and noted this finding to be significant because tuberculosis is widespread and the infection can be acquired overseas or in the United States.  However, according to Dr. S., the Veteran's "distribution is throughout the lung and not in the upper airways" which "would leave us with [the October 2007 VA physician's] differential diagnosis of histoplasmosis, non-tuberculous microbacteria and meliosis caused by pseudomosis pseudomallai bacteria."  Dr. S. agreed with the October 2007 VA physician that these particular organisms are endemic to Southeast Asia, including Vietnam, and further agreed that the Veteran's multiple calcified granulomata in the lung are due to his exposure to a non-tuberculous organism endemic to Southeast Asia.  According to Dr. S., this particular non-tuberculous organism is not endemic to the United States of America.  

The Veteran has also submitted medical articles from the Internet which discuss how calcified granuloma are formed, the various forms of infection which can result in a calcified granuloma, and factors which can increase a person's risk of an infection.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for calcified granulomas of the lungs with resultant chronic lung condition.  The Board acknowledges the service treatment records which are clear for any signs or notations of a bacterial infection.  However, based on one of the medical articles submitted by the Veteran regarding histoplasmosis, ninety percent of infections are asymptomatic or result in a mild influenza-like illness.  See www.medic8.com/travel/histoplasmosis.htm.  As such, even though findings from the Veteran's service treatment records, to include his October 1967 laboratory report, were clear for any signs of a bacterial infection, the possibility remains that the Veteran's symptoms did not manifest or present in such a way that would cause him to seek treatment right away.  

Based on a review of the evidence of record, the Board finds there to be no competent medical evidence ruling out the existence of a potential relationship between the Veteran's calcified granulomas of the lungs with resultant chronic lung condition and his in-service exposure to certain infection inducing organisms while stationed in Vietnam.  Indeed, the October 2007 VA physician provided a clear opinion relating the Veteran's chronic lung condition to his exposure to certain types of organisms during his military service.  Furthermore, in the October 2008 opinion, Dr. S. provided a detailed discussion differentiating between how granulomas typically present themselves in the lungs when resulting from tuberculosis, as opposed to another type of infection.  Dr. S. also supported the October 2007 VA medical opinion, in determining that organisms which could lead to histoplasmosis, non-tuberculous microbacteria and meliosis, are endemic to Southeast Asia where the Veteran served, and that the Veteran's multiple calcified granulomata in the lung are due to his exposure to a non-tuberculous organism endemic to Southeast Asia.  Furthermore, the Board has conceded the Veteran's service in Vietnam.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the medical opinions in this case are favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive October 2007 and October 2008 opinions, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether in-service exposure to organisms endemic to Vietnam is a contributing cause to the Veteran's later development of calcified granulomas of the lungs with resultant chronic lung condition.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for calcified granulomas of the lungs with resultant chronic lung condition.  38 U.S.C.A. § 5107(b).  

II.  Increased Rating For PTSD

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, in the August 2009 rating decision, the RO granted service connection for PTSD, evaluating it as 10 percent disabling, effective December 5, 2008.  In his October 2009 notice of disagreement (NOD), the Veteran sought a higher rating for this disability, and, in the January 2012 rating action, the RO increased the disability evaluation for the Veteran's service-connected PTSD to 50 percent disabling, effective December 5, 2008.  At the time, the Veteran did not express satisfaction with this grant and perfected a timely appeal with respect to the RO's denial of a rating in excess of 50 percent for the service-connected PTSD.  

However, before the matter was transferred to the Board, in an April 2012 statement, the Veteran, through his attorney, expressed his desire to withdraw from appellate review his appeal seeking an increased rating for PTSD.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for a disability rating in excess of 50 percent for PTSD is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for calcified granulomas of the lungs with resultant chronic lung condition is granted.  

The appeal of the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


